— Order, Supreme Court, New York County (Jacqueline W. Silbermann, J.), entered July 20, 1992, which denied defendant’s motion to change venue from New York County to Nassau County, unanimously affirmed, without costs.
We agree with the IAS Court that this action for divorce was properly brought in New York County, plaintiff having *456established a residence here at the time she commenced the action (CPLR 503 [a]). Although plaintiff had lived in New York County for only a brief time, the court in determining the bona fides of her intent to stay here with " 'some degree of permanency’ ” (Mandelbaum v Mandelbaum, 151 AD2d 727, 728), properly considered her claim of abuse by defendant, her consequent need to flee the marital home, and her sworn statement of intent to remain in New York County (see, Lawson v Lawson, 64 NYS2d 356). Concur — Sullivan, J. P., Milonas, Rosenberger, Ross and Asch, JJ.